Citation Nr: 0703592	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-20 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for heart disease, to 
include as due to service-connected diabetes mellitus, Type 
2.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).

In a January 2007 informal hearing presentation, the 
veteran's representative argues that the issue of entitlement 
to service connection for a cerebrovascular accident, 
secondary to service-connected diabetes mellitus, Type 2, 
should be remanded for the issuance of a statement of the 
case.  The representative stated that a "sympathetic reading 
of the veteran's [Notice of Disagreement] of May 2003 reveals 
that he disagreed with the RO's determinations as to 
secondary conditions other than heart disease."  The April 
2003 rating decision, to which this refers, granted service 
connection for diabetes mellitus and denied service 
connection for hypertension, heart disease, stroke, diabetic 
nephropathy, and entitlement to individual unemployability.  
The relevant language in the veteran's May 2003 notice of 
disagreement is, "[p]lease consider this my NOTICE OF 
DISAGREEMENT with you decision to deny service-connection for 
my heart condition and my peripheral neuropathy as secondary 
to my [service-connected] diabetes."  This statement was 
very specific to a heart condition and peripheral neuropathy 
and cannot reasonably be construed as a disagreement with the 
denial of service connection for a stroke.  See 38 C.F.R. 
§§ 20.200, 20.201 (2006).  Accordingly, as an appeal has not 
been initiated by the filing of a notice of disagreement, the 
issue of entitlement to service connection for a 
cerebrovascular accident, secondary to diabetes mellitus is 
not before the Board.  Id.  Nevertheless, the Board will 
consider the statement of the veteran's representative to be 
a claim to reopen this issue, and it is therefore referred to 
the RO for appropriate disposition.    

Additionally, the January 2007 informal hearing presentation 
requested a remand to provide a new examination concerning 
the veteran's peripheral neuropathy.  However, a substantive 
appeal on the issue of entitlement to service connection for 


peripheral neuropathy, as due to diabetes mellitus, following 
the March 2006 statement of the case on this issue was not 
been received.  See 38 C.F.R. §§ 20.200, 20.202 (2006).  
Accordingly, the issue of entitlement to service connection 
for peripheral neuropathy is not before the Board.  See Roy 
v. Brown, 5 Vet. App. 554 (1993).  However, the Board will 
consider the statement of the veteran's representative to be 
a claim to reopen this issue, and it is therefore referred to 
the RO for appropriate disposition.  


FINDING OF FACT

The medical evidence of record does not show a current 
diagnosis of heart disease.


CONCLUSION OF LAW

Heart disease was not incurred in or aggravated by active 
military service, cannot be presumed to have been so 
incurred, and is not proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim of entitlement to service 
connection for heart disease, to include as due to service-
connected diabetes mellitus, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to initial adjudication, a letter dated 
in February 2003 satisfied the duty to notify provisions.  
See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. 
App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran's service medical records, 
VA medical treatment records, and indicated private medical 


records have been obtained.  VA examinations were provided to 
the veteran in connection with his claim.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  For certain chronic disorders, including 
cardiovascular-renal disease, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met 


is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of heart disease.  
Subsequent to separation from military service, private and 
VA private medical records from 2002 to 2005 show no evidence 
of heart disease.  Examinations of the veteran's heart found 
normal heart sounds and regular rate and rhythm, without 
rubs, gallops, murmurs, heaves, or thrills. 

A March 2003 VA examination found no evidence of heart 
disease.  The veteran denied any heart disease, angina, 
dyspnea, fatigue, dizziness, or syncope.  He also denied any 
histories of acute cardiac illness, myocardial infarction, 
congestive heart failure, and acute rheumatic heart disease.  
The report stated that the veteran had not had any cardiac 
surgeries, coronary artery bypass, valvular surgery, cardiac 
transplant, or angioplasty.  The report stated that he was 
not being treated for heart disease, had no valvular heart 
disease, endocarditis, pericarditis, pericardial effusions, 
cephalitic heart disease, atherosclerotic heart disease, 
myocardial infarction, hypertensive heart disease, heart 
valve replacement, coronary artery bypass surgery, cardiac 
transplantation, or cardiomyopathy.  The veteran's metabolic 
equivalents level was 4 and he had no hyperthyroid heart 
disease.  On physical examination, the veteran's heart had a 
regular rate and rhythm.  No murmurs were appreciated.  There 
were no opening snaps.  The veteran's point of maximum 
intensity was best felt at the fifth interspace medial to the 
left midclavicular line.  The examiner concluded that 
"[t]here is no clinical evidence and no documentation in the 
medical records that the [veteran] has heart disease."

The evidence of record shows that the veteran has not been 
diagnosed with heart disease.  There is no medical evidence 
of record that provides a diagnosis of heart disease.  
Although medical reports in November 2002 and March 2003 
stated that that the veteran had a history of heart disease, 
this is not substantiated by the medical evidence of record.  
The November 2002 private medical examination report found no 
abnormalities on physical examination and the March 2003 VA 
mental disorders examination report did not conduct a 
physical examination of the 


veteran.  Accordingly, the November 2002 private medical 
examination and March 2003 VA mental disorders examination 
report only a history of heart disease without providing a 
current diagnosis.

In a June 2004 statement, the veteran claimed that the 
attached letter from a physician stated that his 
cardiovascular disease was related to his service-connected 
diabetes mellitus.  However, the referenced letter referred 
only to the veteran's peripheral vascular disease which has 
already been granted service connection, and not to heart 
disease.  

The veteran's statements alone are not sufficient to prove 
that he has a current diagnosis of heart disease.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
As he is not a physician, the veteran is not competent to 
make a determination that he has a current diagnosis of heart 
disease.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, 
there is no medical evidence of record of a current diagnosis 
of heart disease.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Here, the medical evidence of record does not show a 
current diagnosis of heart disease.  As such, service 
connection for heart disease is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no competent 
medical evidence that the veteran has a current diagnosis of 
heart disease, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for heart disease, to include as due to 
service-connected diabetes mellitus, Type 2, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


